Citation Nr: 1231279	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-40 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a latex allergy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996, and has additional prior unverified active service.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied the claim on appeal.

In December 2009, the Veteran testified before a Decision Review Officer (DRO), and in May 2011, he testified before the undersigned Veterans Law Judge, both seated at the RO in Indianapolis, Indiana.  Transcripts of the hearings have been associated with the claims file. 

At the time of the Veteran's May 2011 Board hearing, and also in June 2012, after his appeal was certified to the Board, he submitted new evidence.  He also submitted waivers of RO jurisdiction of such evidence, and the Board thus accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.

The Veteran seeks service connection for a latex allergy.  He asserts that such was incurred during active service and has existed continuously since.  Indeed, review of the Veteran's service treatment records indicate that his November 1990 enlistment examination and history are both silent for latex allergy, and that in January 1996, latex allergy was noted.  While his March 1996 separation examination is silent for any physical findings related to latex allergy, his history includes a notation of latex allergy.  His VA treatment records associated with the claims file demonstrate his numerous complaints and treatment for skin conditions, including contact dermatitis related to latex allergy.  The Veteran is a nurse at a VA facility and has required the use of special gloves in an effort to control his latex allergy.  

The Veteran's most recent VA treatment records associated with the claims file are dated in September 2010, with the exception of one record dated in June 2012.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding in the absence of or removal of the allergen are generally regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be made on the whole evidentiary showing.  38 C.F.R. § 3.380 (2011).

As noted above, at the time of the Veteran's November 1990 enlistment examination and history, latex allergy was not noted.  A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.     § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The Veteran has testified, both before a DRO and before the Board, that he had no known latex allergies prior to his active service.  

The Board must then consider whether the Veteran's symptoms represent an acute disease, healing without residuals, in the absence of or removal of the allergen.  38 C.F.R. § 3.380.  In this regard, the Veteran asserts that the frequency with which he experiences a skin irritation or contact dermatitis due to his latex allergy, and the severity of the condition, is evidence that his latex allergy is not an acute disease but rather a chronic condition warranting service connection.  

Service connection is in effect for chronic pansinusitis with history of allergic rhinitis; herpes simplex virus of the face, neck, trunk, upper and lower extremities, and genital areas; chronic seborrheic dermatitis of the scalp; and peri-ocular herpes of the eyes.  While is it clear to the Board that the Veteran has obtained extensive treatment for allergic reactions and has been prescribed a number of remedies, including ointments, oral and intravenous medication, and auto-injectors of epinephrine; it is unclear if his latex allergy, and resultant skin irritation or contact dermatitis, is manifested by residuals, or is indeed a chronic condition and not an acute disease.  Thus, the Board finds that a VA examination and opinion are in order.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Centers (VAMCs) in Fort Wayne, Indiana, Indianapolis, Indiana, and Marion, Indiana; dated from September 2010 to the present.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  

2.  Schedule the Veteran for an appropriate VA examination.  The examiner must diagnose all current skin conditions related to latex allergy and specifically discuss any residuals thereof, including scarring.  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's skin irritation, contact dermatitis, or any other skin condition diagnosed as related to latex allergy, represents an acute disease, healing without residuals, in the absence of or removal of the allergen; or a chronic condition.  In this regard, the examiner is asked to comment upon the Veteran's assertions that the frequency with which he experiences his latex allergy, and the severity of such, serve as evidence that his latex allergy is a chronic condition.  The examiner is also asked to confirm that if a chronic condition is found that it is a separate and distinct condition from any disability or disease for which service-connection is already in effect.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  
The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


